Citation Nr: 0922016	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-29 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 2002 to January 
2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the March 2007 rating decision on appeal, the RO denied 
the Veteran's claims of an increased rating for seasonal 
allergic rhinitis, and of service connection for right and 
left knee disorders secondary to his left ankle disorder, a 
right foot and ankle disorder as secondary to his left ankle 
disorder and tinnitus.  In this same decision, the RO granted 
his claim for an increased rating for his back condition.  In 
the March 2008 rating decision, the RO denied the Veteran's 
claim for an increased rating for his back disorder and 
bilateral hearing loss.  The Veteran has not perfected an 
appeal for any of these additional claims by filing a notice 
of disagreement (NOD) and substantive appeal (e.g., VA Form 9 
or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2008).  Therefore, those claims 
are not before the Board.

Finally, in the Veteran's statement of February 2008, when he 
referred to his February 2008 VA medical examination, the 
Veteran raised the issue of new and material evidence 
regarding his claim of service connection for tinnitus.  This 
claim is referred to the RO for the appropriate development 
and consideration.


FINDINGS OF FACT

1.  Prior to March 16, 2007, the competent medical evidence 
does not show marked limitation of motion or functional loss 
of the left ankle.  

2.  From March 16, 2007, the competent medical evidence shows 
moderate limitation of the range of motion of the left ankle.

3.  From January 23, 2008, there is competent medical 
evidence of marked functional impairment and marked 
limitation of the range of motion of the left ankle.  


CONCLUSIONS OF LAW

1.  Prior to March 16, 2007, the criteria for a disability 
rating in excess of 10 percent for the service-connected left 
ankle disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2008). 

2.  Since March 16, 2007, the criteria are met for a higher 
disability rating of 20 percent, for the service-connected 
left ankle disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in November 2006 and 
May 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his increased rating claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.   

Furthermore, the November 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In addition, with regard to increased rating notice, the May 
2008 VCAA notice letter was compliant with the recent United 
States Court of Appeals for Veterans Claims (Court) decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in that 
this letter notified the Veteran of both the general and 
specific types of evidence and legal criteria necessary to 
substantiate a higher rating claim, particularly one for an 
ankle disability.  Furthermore, the August 2007 statement of 
the case (SOC) provided the Veteran with the same 
information.  Thus, the Veteran has received all required 
notice in this case, such that there is no error in the 
content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in March 2007, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a SOC or a supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of a 
SSOC in June 2008.  Therefore, since the VA cured the timing 
error and because the Veteran did not challenge the 
sufficiency of the notice, the Board has not erred in finding 
that the VA complied with its duty to notify.  In essence, 
the timing defect in the notices has been rectified by the 
latter readjudications.
  
In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), and two VA medical examinations.  
The Veteran has submitted personal statements, and a 
statement by his spouse.  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records, nor has he indicated that such records 
exist.  Therefore, the Board concludes that the duty to 
assist the Veteran in gathering information to advance his 
claim has been met.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If a Veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. §  4.20; 38 C.F.R. §  4.27 
(providing specific means of listing the diagnostic code for 
an unlisted disease or injury).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The left ankle disability on appeal arises from a claim for 
an increased rating received by the RO in October 2006.  As a 
result, the present level of the Veteran's left knee 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Court recently held 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That 
is to say, the Board must consider whether there have been 
times when the Veteran's disability has been more severe than 
at others.  And if there have, the Board may "stage" the 
rating.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed (in this 
case, October 2006) until the VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007).  
While older evidence is not necessarily irrelevant, it is 
generally not needed to determine the effective date of an 
increased rating.  See Francisco, supra.  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis

The Veteran's left ankle disability is currently rated under 
Diagnostic Code 5271, for limited motion of the ankle.  
38 C.F.R. § 4.71a.  This rating has been in effect since 
January 23, 2005. 

Other Diagnostic Codes for ankle disabilities that provide a 
rating greater than 10 percent are not more appropriate in 
this case because the facts of this case do not support their 
application.  See, e.g.,  38 C.F.R. § 4.71(a), Diagnostic 
Code 5270 (anklylosis of the ankle), Diagnostic Code 5272 
(ankylosis of the subastragalar or tarsal joint), Diagnostic 
Code 5273 (malunion of os calcis or atragalus), and 
Diagnostic Code 5274 (atragalectomy).  There is no evidence 
in the record of any of these factors affecting the Veteran's 
left ankle, thus they shall not be used in this case.  See 
Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  Furthermore, the magnetic 
resonance imaging (MRI) conducted in January 2008 showed no 
evidence of arthritis, thus there is no cause to evaluate the 
Veteran's left ankle under Diagnostic Code 5010.  38 C.F.R. 
§§ 4.59, 4.71a.  It follows that the Board will evaluate his 
disability under Diagnostic Code 5271 for limitation of 
motion, to determine if he is entitled to a higher rating.

Under Diagnostic Code 5271, a 10 percent rating will be 
assigned for moderate limitation of ankle motion; a maximum 
20 percent rating will be assigned for marked limitation of 
ankle motion.  Normal range of motion for the ankle is 
dorsiflexion to 20 degrees, and plantar flexion to 45 degrees 
as set forth in 38 C.F.R. §  4.71, Plate II. 

The words "moderate" or "marked" are not defined in 
Diagnostic Code 5271.  Rather than apply a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. 
§  4.6.

Concerning this, the VA medical examination from March 2007 
revealed limited decrease in the Veteran's range of motion to 
10 degrees of dorsiflexion and to 40 degrees of plantar 
flexion.  This minor decrease in the Veteran's range of 
motion is not sufficient to rate the Veteran's ankle 
condition as "marked" from this period. The VA medical 
examination of January 2008, however, showed a further 
deterioration in the Veteran's left ankle range of motion.  
The January 2008 VA examiner found that there was a decrease 
in the Veteran's range of motion to 5 degrees of dorsiflexion 
and to 20 degrees of plantar flexion.  With this limitation 
of motion, the VA medical examination of January 2008 showed 
an increase in the severity of the Veteran's left ankle 
disability from "moderate" to "marked."  This is the 
maximum available for limited motion of the ankle under 
Diagnostic Code 5271.  38 C.F.R. §  4.71a.

Nevertheless, when functional loss is considered, the Board 
concludes that the Veteran is entitled to the maximum 20 
percent rating from the March 2007 VA medical examination 
onward.  In the March 2007 examination, the examiner noted 
that the Veteran reported pain throughout his entire range of 
motion.  The Veteran could not walk around, nor could he run 
more than 1/8th of a mile without increased pain.  The 
Veteran also reported wearing an ankle sleeve and a brace.  
These findings are consistent with the statements presented 
by the Veteran and his spouse.  The January 2008 VA medical 
examiner confirmed the prior finding that the Veteran's left 
ankle had deteriorated when the examiner found increased pain 
and crepitus upon repetitive use and pain throughout the left 
ankle's range of motion.  Therefore, because the March 2007 
VA medical examination indicated pain throughout the range of 
motion and limitations of the ability of the Veteran to walk 
and run, there was sufficient deterioration of the Veteran's 
ankle to justify finding a "marked" decrease in the 
Veteran's range of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, since January 23, 2008, the Board finds that the 
evidence supports the maximum disability rating of 20 percent 
based upon limitation of range of motion and functional loss, 
and a 20 percent disability rating from March based solely on 
functional loss, for the Veteran's left ankle disorder.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a Diagnostic Code 
5271; DeLuca, 8 Vet. App. at 206.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
further staged rating is appropriate.  Here, the Board finds 
that the 20 percent rating granted in this case is only 
effective from March 16, 2007, the first date where a VA 
examination reveals this particular level of severity.  
Otherwise, prior to March 16, 2007, he is only entitled to a 
10 percent rating.  There is no basis to "stage" his 
ratings any further. 

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The 
Veteran is currently employed as an internet car salesman, 
and claims that he has only lost 4 to 5 days of work in two 
years due to his left ankle disorder.  See VA medical 
examination of March 2007.  This evidence does not show a 
marked interference with his ability to work, meaning above 
and beyond that provided for by his separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 (indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for his disability by the regular Rating Schedule.  
VAOPGCPREC 6-96.  There is no indication that he is currently 
being treated for his left ankle disability either on an 
outpatient basis, or as an inpatient.  Consequently, the 
Board does not have any obligation to remand this case to the 
RO for further consideration of this issue and possible 
referral to VA's Compensation and Pension Service.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to March 16, 2007, a disability rating in excess of 10 
percent for a left ankle disorder, is denied.  

As of March 16, 2007, a disability of 20 percent rating for 
the left ankle disorder is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


